Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated as of May 30, 2012, is made
and entered into by and among Penn Security Bank and Trust Company, a
Pennsylvania state chartered bank and trust company (the “Bank”), Penseco
Financial Services Corporation, a Pennsylvania corporation (the “Parent”), and
Thomas P. Tulaney (the “Executive”).

ARTICLE I

RECITALS

WHEREAS, the Executive is currently employed by the Bank, and is qualified by
education and experience to serve as the Bank’s Executive Vice President and
Chief Lending Officer; and

WHEREAS, the Bank desires to reaffirm and continue the Executive’s employment as
Executive Vice President and Chief Lending Officer, pursuant to the terms and
conditions set forth in this Agreement; and

WHEREAS, the Executive desires to be so employed by the Bank.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and intending to be legally
bound hereby, the parties agree as follows:

ARTICLE II

DEFINITIONS

Section 2.1. “Accrued Obligations” means, as of the Date of Termination, to the
extent not theretofore paid, the sum of (i) Executive’s Base Salary through the
Date of Termination, (ii) the amount of any bonus or other incentive
compensation for any completed bonus period and other vested cash compensation
earned by Executive as of the Date of Termination under the terms of any
compensation, benefit plans, and deferred compensation plans, policies or
arrangements maintained in force by the Company, and (iii) any vacation pay,
expense reimbursements and other cash entitlements accrued by the Executive, in
accordance with Company policy as of the Date of Termination.

Section 2.2. “Bank Board” means the board of directors of the Bank.

Section 2.3. “Cause” means: (i) conviction of, or the entry of a plea of guilty
or no contest to a felony or any other crime of moral turpitude that causes the
Bank or any of its subsidiaries or affiliates public disgrace or disrepute, or
adversely affects the Bank’s operations, financial performance, or relationship
with its customers; (ii) fraud, embezzlement or other misappropriation of funds;
(iii) habitual insobriety or illegal use of controlled drugs; (iv) material
breach of this Agreement, if not cured within (30) days following Executive’s
receipt from the Bank of written notice thereof specifying in reasonable detail
the alleged breach; or (v) refusal to perform the lawful and reasonable
directives of the Chief Executive Officer of the Bank or the Bank Board, unless
such refusal is cured within (30) days following Executive’s receipt from the
Bank of written notice thereof, specifying the directives Executive allegedly
refused to perform.



--------------------------------------------------------------------------------

Section 2.4. “Change in Control” means the occurrence of any one of the
following events: (i) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), other than any Company employee stock ownership plan or
an equivalent retirement plan, becomes the beneficial owner (as such term is
used in Section 13(d) of the Exchange Act), directly or indirectly, of
securities of Parent representing 50% or more of the combined voting power of
Parent’s then outstanding voting securities, (ii) the Parent Board ceases to
consist of a majority of Continuing Directors (as defined below), (iii) the
consummation of a sale of all or substantially all of the Company’s assets (as
measured by the fair value of the assets being sold compared to the fair value
of all of the Company’s assets), or (iv) a merger or other combination occurs
such that a majority of the equity securities of the resultant entity after the
merger or other combination are not owned by those who owned a majority of the
equity securities of the Parent prior to the merger or other combination. A
“Continuing Director” shall mean a member of the Parent Board who either (i) is
a member of the Parent Board as of the date of this Agreement or (ii) is
nominated or appointed to serve as a member of the Parent Board by a majority of
the then Continuing Directors.

Section 2.5. “Change in Control Termination” means the termination of
Executive’s employment under this Agreement by the Bank or its successor or
assignee without Cause or by Executive for Good Reason, which occurs within 24
months following a Change in Control.

Section 2.6. “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1986, as amended.

Section 2.7. “Code” means the Internal Revenue Code of 1986, as amended.

Section 2.8. “Company” means the Parent and its direct and indirect
subsidiaries, including, without limitation, the Bank.

Section 2.9. “Date of Termination” has the meaning given to that term in
Section 3.6.

Section 2.10. “Disability” means a condition entitling Executive to benefits
under the long term disability plan, policy or arrangement maintained for
employees of the Bank. Termination as a result of a Disability will not be
construed as a termination by the Bank “without Cause.”

Section 2.11. “Good Reason” means any of the following, without Executive’s
prior consent: (i) a material, adverse change in authority, duties or reporting
relationships (including the assignment of duties materially inconsistent with
the Executive’s position); (ii) a material reduction in Base Salary (except in
connection with an across-the-board salary reduction applicable to all of the
Bank’s management employees, as described in Section 3.4(a)) or annual or long
term bonus or incentive compensation opportunities described in Article III or
employee benefits; (iii) any other material breach of this Agreement by the Bank
or the Parent, excluding

 

-2-



--------------------------------------------------------------------------------

inadvertent action which is remedied by the Bank or the Parent, as applicable,
within ten (10) days after its receipt of written notice thereof from the
Executive specifying in reasonable detail the alleged breach; or (iv) executive
being required to relocate to a principal place of employment more than 50 miles
from Scranton, Pennsylvania; provided, that no event or condition described in
clauses (i) through (iv) of this Section 2.11 will constitute Good Reason
unless: (a) the Executive provides the Bank with written objection to the event
or condition within 60 days of the first occurrence of such event or condition,
(b) the Bank does not reverse or otherwise cure the event or condition within 30
days of receiving that written objection (the “Cure Period”) or the Bank
notifies the Executive in writing that it does not intend to cure the event or
condition, and (c) the Executive resigns his employment within 30 days following
the expiration of that Cure Period. For purposes of this Section 2.11, the Cure
Period shall end on the earlier of the date the Bank notifies Executive in
writing that it does not intend to cure the event or condition referenced in the
Executive’s written objection, or the 30th day following the Bank’s receipt of
such written objection.

Section 2.12. “Parent Board” means the board of directors of Parent.

Section 2.13. “Restricted Period” means the period commencing on the Date of
Termination and ending either (i) on date that is 24 months after the Date of
Termination, in the event of a Change in Control Termination, or (ii) on date
that is 12 months after the Date of Termination, in any other event.

ARTICLE III

EMPLOYMENT AND COMPENSATION

Section 3.1. Employment Term.

(a) The Bank shall continue to employ Executive, and Executive hereby accepts
continued employment with the Bank, upon the terms and conditions set forth in
this Agreement, effective May 30, 2012 (the “Effective Date”) and continuing
through May 29, 2016 (the “Initial Term”) and thereafter for successive one year
periods (each, a “Renewal Term”), unless sooner terminated in accordance with
this Agreement or written notice is given by one party to the other at least
thirty (30) days prior to the expiration of the Initial Term or any Renewal
Term, as applicable. The Initial Term and any Renewal Term are herein
collectively referred to as the “Term.”

(b) If Executive dies while employed by the Bank, this Agreement and Executive’s
employment by the Bank shall automatically terminate on the date of Executive’s
death. The Bank may terminate Executive’s employment and all other positions
with the Company upon written notice to Executive at any time (i) due to the
Disability of Executive, (ii) for Cause, or (iii) without Cause, for any or no
reason. Executive may terminate his employment with the Bank and all other
positions with the Company at any time (i) for Good Reason, or (ii) without Good
Reason, for any or no reason. Notwithstanding the generality of the preceding
sentence, in the event that Executive resigns from his employment pursuant to
this Section 3.1(b) without Good Reason, for any or no reason, Executive shall
give thirty (30) days written notice to the Bank prior to the proposed effective
date of such resignation, and such resignation shall not be effective until the
expiration of such notice period, unless such notice is waived by the Bank (in
which case such resignation shall be effective as of the date of or indicated in
such waiver).

 

-3-



--------------------------------------------------------------------------------

Section 3.2. Positions and Duties. Executive will serve as Executive Vice
President and Chief Lending Officer (“CLO”) of the Bank, reporting directly to
the Chief Executive Officer (“CEO”) of the Bank and will have all duties
customarily associated with the position of a CLO, any duties as are set forth
in the Bank’s bylaws for such position and all duties as are delegated to
Executive from time to time by the CEO or the Bank Board. Executive shall devote
his best efforts and substantially all of his business time and services to the
Company.

Section 3.3. Other Activities. Executive may be involved in various leadership
and non-leadership capacities on a volunteer basis for not-for-profit
organizations as a representative of the Company. In addition, nothing contained
herein shall preclude the Executive from (i) engaging in charitable and
community activities; (ii) participating in industry and trade organization
activities; (iii) managing his and his family’s personal investments and
affairs; and (iv) delivering lectures, fulfilling speaking engagements or
teaching at educational institutions; provided that such activities do not
interfere with the regular performance of his duties and responsibilities under
this Agreement and do not violate his obligations under Article IV of this
Agreement, and provided further that except as disclosed to the Bank prior to
the date hereof or with consent of the Bank Board, the Executive shall not serve
as a paid director of any organization.

Section 3.4. Compensation. The Bank shall pay or cause to be paid or provided to
Executive the following compensation and benefits:

(a) Base Salary. Effective as of the Effective Date, the Executive will receive
an initial base salary of $210,000 per annum, paid in accordance with the Bank’s
payroll practices. The base salary shall be reviewed on an annual basis by the
Compensation and Benefits Committee of the Parent Board (the “Compensation
Committee”) and may be increased (but not decreased, except in connection with
an across-the-board salary reduction applicable to all of the Bank’s management
employees) from time to time at the discretion of the Compensation Committee.
The initial base salary or such later base salary is hereinafter referred to as
Executive’s “Base Salary.”

(b) Annual Bonus.

(i) For each fiscal year ending during the Term, beginning with the 2012 fiscal
year, the Executive will be eligible to earn a cash incentive payment. The
target amount of that cash incentive payment will be thirty percent (30%) of the
Executive’s Base Salary at the commencement of the applicable fiscal year (the
“Target Bonus”). The actual cash incentive payment payable with respect to a
particular fiscal year (the “Annual Bonus”) will be determined by the
Compensation Committee based upon the degree of achievement of corporate and/or
individual performance objectives established by the Compensation Committee in
its sole discretion. The foregoing notwithstanding, with respect to the 2012
fiscal year, the Executive’s Annual Bonus will be no less than $40,000.

 

-4-



--------------------------------------------------------------------------------

(ii) For purposes of determining any Annual Bonus payable to Executive, the
measurement of corporate and individual performance will be performed by the
Compensation Committee in good faith. From time to time, the Compensation
Committee may, in its sole discretion, make adjustments to corporate or
individual performance goals, so that required departures from the Company’s
operating budget, changes in accounting principles, acquisitions, dispositions,
mergers, consolidations and other corporate transactions, and other factors
influencing the achievement or calculation of such goals do not affect the
operation of this Section 3.4(b) in a manner inconsistent with its intended
purposes.

(iii) Any Annual Bonus payable under this Section 3.4(b) will be paid in the
year following the applicable fiscal year in which such bonus is attributable
within thirty (30) days following the recommendation of the audit committee of
the Parent Board to include the audited financial statements for the applicable
fiscal year in Parent’s annual report on Form 10-K, provided that the Executive
has not been terminated for Cause before such payment date (the “Bonus Payment
Date”). No Annual Bonus shall be paid to the Executive if he has been terminated
for Cause before any such Annual Bonus would otherwise be paid.

(c) Deferred Compensation Plan. The Executive will be eligible to participate in
the supplemental retirement plan substantially in the form attached hereto as
Exhibit A.

(d) General Employee Benefits. The Executive will be eligible to participate in
the employee benefit plans, policies or arrangements maintained by the Company
for employees of the Bank generally, subject to the terms and conditions of such
plans, policies or arrangements; provided, however, that this Agreement will not
limit the Company’s ability to amend, modify or terminate such plans, policies
or arrangements at any time for any reason.

(e) Vacation. In addition to holidays observed by the Bank, Executive shall be
entitled to at least 20 working days paid vacation time during each year of
employment without reduction in salary or other benefits. Vacation days that
remain unused at the end of any year will accrue or expire to the extent
provided by the Bank’s vacation policy, as in effect from time to time.

(f) Long-Term Equity Incentives.

(i) Restricted Stock Award. As soon as practicable following the date of this
Agreement, subject to the final approval of the Compensation Committee and the
terms and conditions of the Penseco Financial Services Corporation 2008 Long
Term Incentive Plan (the “Equity Incentive Plan”), the Executive will receive an
Award (as defined in the Equity Incentive Plan) of that number of shares of
Restricted Stock (as defined in the Equity Incentive Plan) equal to the quotient
of $300,000 divided by the Fair Market Value (as defined in the Equity Incentive
Plan) on the date of grant, rounded down to the nearest whole share (the
“Restricted Stock Award”). Such Restricted Stock Award shall be granted pursuant
to and governed by the terms of (i) the Equity Incentive Plan and (ii) an award
agreement to be provided to the Executive at the time of grant in the form,
consistent with the Equity Incentive Plan, specified by the Compensation
Committee.

 

-5-



--------------------------------------------------------------------------------

(ii) Annual Performance Based Awards. With respect to the Company’s 2012 fiscal
year and each fiscal year thereafter, Executive shall be eligible to receive an
Award of Restricted Stock (as such terms are defined in the Equity Incentive
Plan) (each, a “LTI Award”), with a target value equal to 50% of the Executive’s
Base Salary at the commencement of the applicable fiscal year. The actual amount
of the LTI Award payable to Executive shall be determined by the Compensation
Committee, and shall be based upon the degree of achievement of corporate and/or
individual performance objectives established by the Compensation Committee in
its sole discretion. The foregoing notwithstanding, the aggregate Fair Market
Value (as defined in the Equity Incentive Plan) on the date of grant of the LTI
Award with respect to the 2012 fiscal year will be no less than $50,000. Each
LTI Award shall be granted on or around each Bonus Payment Date (as defined
above). The LTI Awards shall be granted pursuant to and governed by the terms of
(i) the Equity Incentive Plan or similar future plan and (ii) an award agreement
to be provided to the Executive at the time of grant in the form, consistent
with the Equity Incentive Plan (or future plan), specified by the Compensation
Committee.

Section 3.5. Reimbursement of Expenses. Executive will be reimbursed by the Bank
for all reasonable business expenses incurred by him in accordance with the
Bank’s customary expense reimbursement policies as in effect from time to time.

Section 3.6. Severance; Severance Payments. Upon a termination of his employment
with the Bank (the effective date of such termination is herein referred to as
the “Date of Termination”), Executive will be entitled only to such
compensation, benefits and rights as described in this Section 3.6 and in any
other agreement between Executive and the Bank.

(a) Termination without Cause or for Good Reason. Except as otherwise provided
in this Section 3.6, if Executive’s employment by the Bank is terminated by the
Bank without Cause or if Executive terminates his employment for Good Reason,
Executive will be entitled to:

(i) Payment of all Accrued Obligations, including but not limited to those
earned by Executive under Sections 3.4 and 3.5 above;

(ii) Cash severance payments equal to the sum of (A) one-twelfth of Executive’s
Base Salary as of the Date of such Termination plus (B) one-twelfth of
Executive’s average Annual Bonus in the three fiscal years ending before the
Date of Termination (or, if Executive has not been eligible for an Annual Bonus
for three fiscal years, his average Annual Bonus for each fiscal year for which
he was eligible to receive an Annual Bonus) (collectively, the “Monthly
Severance Payment”) for a period of 12 months from and after the Date of
Termination, payable in accordance with the Bank’s payroll practices; and

(iii) For a period of 18 months from and after the Date of Termination,
Executive will receive monthly payments equal to the monthly “applicable
premium,” as that term is defined under COBRA.

 

-6-



--------------------------------------------------------------------------------

(b) Change in Control Termination. In lieu of any compensation and benefits
payable under Section 3.6(a), in the event that Executive’s employment by the
Bank ceases due to a Change in Control Termination, Executive will be entitled
to:

(i) Payment of all Accrued Obligations, including but not limited to those
earned by Executive under Sections 3.4 and 3.5 above;

(ii) Cash severance payments equal to the Monthly Severance Payment (as
determined under Section 3.6(a)(ii) above) for a period of 24 months from and
after the Date of Termination, payable in accordance with the Bank’s payroll
practices;

(iii) Monthly payments equal to the monthly “applicable premium,” as that term
is defined under COBRA, for a period of 24 months from and after the Date of
Termination; and

(iv) Executive’s rights under other benefit plans, policies and arrangements
maintained for the employees of the Bank generally shall vest or become
exercisable, as applicable, to the extent of, and in accordance with the
provisions of such benefit plans, policies and arrangements.

(c) Termination Following Expiration of a Term. In the event of a termination by
the Bank of Executive’s employment following the expiration of any Initial Term
or Renewal Term due to the Bank’s decision not to renew the applicable Term, the
Bank shall pay or provide to Executive the amounts, benefits and rights
described in Section 3.6(a).

(d) Except as provided in this Section 3.6, all compensation and participation
in all benefit plans, policies and arrangements will cease at the Date of
Termination, subject to the terms of any benefit plans, policies and
arrangements then in force and applicable to Executive, and the Company shall
have no further liability or obligation by reason of such termination, provided,
however, that nothing in this paragraph shall affect or be deemed to affect
Executive’s rights to accrued or vested benefits under any benefit plan, policy
or arrangement. The payments and benefits described in this Section 3.6 are in
lieu of, and not in addition to, any other severance arrangement maintained for
the employees of the Bank generally.

Notwithstanding any provision of this Agreement, the payments and benefits
described in this Section 3.6 are conditioned on: (a) the Executive’s execution
and delivery to the Bank and the expiration of all applicable statutory
revocation periods, by the 60th day following the Date of Termination, of a
general release of claims against the Company in a form reasonably prescribed by
the Bank (the “Release”); and (b) the Executive’s continued compliance with the
provisions of Article IV of this Agreement. Subject to Section 3.6(f), below,
the benefits described in this Section 3.6 will be paid or provided (or begin to
be paid or provided as applicable) as soon as administratively practicable after
the Release becomes irrevocable, provided that if the 60-day period described
above begins in one taxable year and ends in a second taxable year such payments
or benefits shall not commence until the second taxable year. Any payments to be
made to Executive and any benefits to be provided to Executive pursuant to this
Section 3.6 shall be paid or provided, as applicable, to Executive’s
beneficiaries, heirs or estate in the event of Executive’s death.

 

-7-



--------------------------------------------------------------------------------

(e) Other Terminations. If Executive’s employment with the Bank ceases for any
reason other than as described in Sections 3.6(a), 3.6(b) and 3.6(c) above
(including but not limited to termination (a) by the Bank for Cause, (b) as a
result of Executive’s death, (c) as a result of Executive’s Disability, or
(d) by Executive without Good Reason), then the Bank’s obligation to Executive
will be limited solely to the payment of Accrued Obligations. All compensation
and participation in benefits will cease at the time of such termination and,
except as otherwise provided by COBRA or the terms of such plans, the Company
will have no further liability or obligation by reason of such termination. The
foregoing will not be construed to limit Executive’s right to payment or
reimbursement for claims incurred prior to the Date of Termination under any
insurance contract funding an employee benefit plan, policy or arrangement of
the Company in accordance with the terms of such insurance contract or
Executive’s right to accrued or vested benefits under the terms of any employee
benefit plan, policy or arrangement.

(f) Application of Section 409A of the Code.

(i) Notwithstanding anything to the contrary in this Agreement, no portion of
the benefits or payments to be made under Section 3.6 hereof will be payable
until the Executive has a “separation from service” from the Company within the
meaning of Section 409A of the Code. In addition, to the extent compliance with
the requirements of Treas. Reg. § 1.409A-3(i)(2) (or any successor provision) is
necessary to avoid the application of an additional tax under Section 409A of
the Code to payments due to the Executive upon or following his “separation from
service,” then notwithstanding any other provision of this Agreement (or any
applicable plan, policy, program, agreement or arrangement), any such payments
that are otherwise due within six months following the Executive’s “separation
from service” (taking into account the preceding sentence of this paragraph)
will be deferred without interest and paid to the Executive in a lump sum
immediately following that six month period. This paragraph should not be
construed to prevent the application of Treas. Reg. § 1.409A-1(b)(9)(iii) (or
any successor provision) to amounts payable hereunder. For purposes of the
application of Section 409A of the Code, each payment in a series of payments
will be deemed a separate payment.

(ii) Any reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A of the
Code, including, where applicable, the requirement that (i) any reimbursement
shall be for expenses incurred during the period of time specified in this
Agreement, (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year, (iii) the reimbursement of an eligible expense will be made on or before
the last day of the calendar year following the year in which the expense is
incurred, and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.

(g) Limitation on Payments. If any payment or benefit due under this Agreement,
together with all other payments and benefits that Executive receives or is
entitled to receive from the Bank, the Parent or any of their subsidiaries,
affiliates or related entities, would (if paid or provided) constitute an Excess
Parachute Payment (as defined below), the amounts

 

-8-



--------------------------------------------------------------------------------

otherwise payable and benefits otherwise due under this Agreement will be
limited to the minimum extent necessary to ensure that no portion thereof will
fail to be tax-deductible to the Company by reason of Section 280G of the Code.
The determination of whether any payment or benefit would (if paid or provided)
constitute an Excess Parachute Payment will be made by the Parent Board, in its
good faith discretion. If a reduction to Executive’s payments and benefits is
required pursuant to this Section 3.6(g), such reduction shall occur to the
payments and benefits in the order that results in the greatest economic present
value of all payments actually made to Executive.

(h) Adjustments Necessary to Comply with Maximum Payment Limit. If,
notwithstanding the initial application of Section 3.6(g), the Internal Revenue
Service determines that any amount paid or benefit provided to Executive would
constitute an Excess Parachute Payment, Section 3.6(g) will be reapplied based
on the Internal Revenue Service’s determination and Executive will be required
to repay to the Bank any Overpayment (as defined below) immediately upon receipt
of written notice of the applicability of this section.

(i) Recoupment of Certain Incentive-Based Compensation.

(i) Breach of Restrictive Covenants. If the Executive breaches, in any respect,
any of the covenants to be performed by the Executive pursuant to Article IV
below (regarding non-competition, non-solicitation, confidentiality, or
non-disparagement), whether during the Term or the Restricted Period, then the
Executive shall repay or return to the Bank the entire amount of any
incentive-based compensation received by the Executive during the 12 month
period preceding such breach.

(ii) Obligations Not Exclusive. The rights of the Bank and the obligations of
the Executive set forth in this Section 3.6(i) are in addition to any other
rights and obligations under applicable laws and regulations, the terms and
conditions of any plan and award agreement pursuant to which incentive-based
compensation is award to the Executive, and the terms and conditions of any claw
back, recoupment or similar policy applicable to the executive officers of the
Bank, which the Bank or the Company may adopt and maintain from time to time.

(j) Definitions. For purposes of this Agreement:

(i) “Excess Parachute Payment” has the same meaning as used in
Section 280G(b)(1) of the Code.

(ii) “Overpayment” means any amount paid to Executive in excess of the maximum
payment limit of Section 3.6(g) of this Agreement.

ARTICLE IV

RESTRICTIVE COVENANTS AND REMEDIES

Section 4.1. Confidential Information. In consideration of the employment by the
Bank of Executive and the consideration outlined in Article III of this
Agreement, and as an inducement to the Company to continue to entrust Executive
with its Trade Secrets (as hereinafter defined), Executive agrees that Executive
will not use for himself or disclose to any

 

-9-



--------------------------------------------------------------------------------

person any Trade Secret of the Company obtained by Executive as a result of his
employment by the Bank unless authorized in writing by the Bank to do so. For
purposes of this Agreement, “Trade Secrets” means any trade secrets and is
deemed to include, but not be limited to, all confidential information,
including price lists, patents, designs, inventions, copyrighted materials,
product lists, marketing strategies, personnel files, customer lists, and all
other information or material received by Executive in connection with his
employment by the Bank which is not otherwise available to the general public;
provided, that the term Trade Secrets shall exclude (i) information that is or
subsequently becomes publicly available other than as a result of Executive’s
breach of this Agreement; (ii) is acquired from another source not under a duty
of confidentiality to the Company and not as a result of a breach of this
Agreement; (iii) is independently developed by Executive without use of the
Trade Secrets; (iv) is approved for public release by the Company; or (v) is
required to be disclosed by court order, subpoena, in connection with a civil or
criminal investigative demand, the discovery rules of any court or otherwise by
law or legal process. Upon cessation of Executive’s service to the Bank for any
reason, all written or electronic materials evidencing Trade Secrets, and all
copies thereof, in the possession or control of Executive shall be delivered to
the Bank.

Section 4.2. Ownership of Inventions and Ideas. Executive acknowledges that the
Bank shall be the sole owner of all the results and proceeds of his service to
the Company, including but not limited to, all patents, patent applications,
patent rights, formulas, copyrights, inventions, developments, discoveries,
other improvements, data, documentation, drawings, charts, and other written,
audio and/or visual materials relating to equipment, methods, products,
processes or programs in connection with or useful to the business of the
Company (collectively, the “Developments”) which Executive, by himself or in
conjunction with any other person, may conceive, make, acquire, acquire
knowledge of, develop or create during Executive’s employment by the Bank, free
and clear of any claims by Executive (or any successor or assignee of Executive)
of any kind or character whatsoever. Executive acknowledges that all
copyrightable Developments shall be considered works made for hire under the
Federal Copyright Act. Executive hereby assigns and transfers his right, title
and interest in and to all such Developments and agrees that he shall, at the
request of the Bank, execute or cooperate with the Company in any patent
applications, execute such assignments, certificates or other instruments, and
do any and all other acts, as the Bank from time to time reasonably deems
necessary or desirable to evidence, establish, maintain, perfect, protect,
enforce or defend the Company’s right, title and interest in or to any such
Developments.

Section 4.3. Restrictive Covenants. In consideration of the employment by the
Bank of Executive and the consideration outlined in Article III of this
Agreement, Executive agrees to be bound by this Section 4.3. Executive will not,
directly or indirectly, do any of the following during the Term and the
Restricted Period:

(a) engage or participate in any business activity substantially similar to an
activity from which the Company derives revenue (or, with respect to the
application of this provision during the Restricted Period, engage or
participate in any such business activity within 50 miles of Scranton,
Pennsylvania) (a “Competing Business”);

(b) become interested in (as owner, stockholder, lender, partner, co-venturer,
director, officer, employee, agent or consultant) any person, firm, corporation,

 

-10-



--------------------------------------------------------------------------------

association or other entity engaged in any Competing Business. Notwithstanding
the foregoing, Executive may hold up to 4.9% of the outstanding securities of
any class of any publicly traded securities of any company;

(c) solicit or call on, either directly or indirectly, for purposes of selling
goods or services competitive with goods or services sold by the Company, any
customer with whom the Company shall have dealt or any prospective customer that
the Company has identified and solicited at any time during Executive’s
employment by the Bank;

(d) adversely influence or attempt to adversely influence any supplier, customer
or potential customer of the Company to terminate or modify any written or oral
agreement or course of dealing with the Company;

(e) adversely influence or attempt to adversely influence any person to
terminate or modify any employment, consulting, agency, distributorship or other
arrangement with the Company; or

(f) employ or retain, or arrange to have any other person or entity employ or
retain, any employee, consultant, agent or distributor of the Company (or with
respect to the application of this provision during the Restricted Period, any
person or entity who, within the 12 months preceding the Date of Termination,
was employed or engaged by the Company as an employee, consultant, agent or
distributor).

Executive acknowledges that the restrictions contained in Sections 4.1, 4.2 and
4.3 are reasonable and necessary to protect the legitimate interests of the Bank
and the Parent and that the duration of the Restricted Period, and the
provisions of Sections 4.1, 4.2 and 4.3, are reasonable given Executive’s
position within the Bank and the substantial consideration payable under this
Agreement. Executive further acknowledges that Sections 4.1, 4.2 and 4.3 are
included herein in order to induce the Bank and the Parent to enter into this
Agreement and that the Bank and the Parent would not have entered into this
Agreement in the absence of these provisions.

Section 4.4. Enforcement.

(a) Specific Enforcement. Executive acknowledges that any material breach by
him, willfully or otherwise, of this Article IV will cause continuing and
irreparable injury to the Bank and the Parent for which monetary damages would
not be an adequate remedy. Executive will not, in any action or proceeding to
enforce any of the provisions of this Agreement, assert the claim or defense
that such an adequate remedy at law exists. In the event of any such material
breach by Executive, the Bank and/or the Parent will have the right to enforce
this Agreement by seeking injunctive or other relief in any court and this
Agreement will not in any way limit remedies of law or in equity otherwise
available to the Bank and the Parent.

(b) Restitution. If Executive materially breaches any part of Section 4.1, 4.2
or 4.3, the Bank and the Parent will have the right and remedy to require
Executive to account for and pay over to the Bank and the Parent all
compensation, profits, monies, accruals, increments or other benefits derived or
received by Executive as the result of such breach. This right and remedy will
be in addition to, and not in lieu of, any other rights and remedies available
to the Bank and the Parent under law or in equity.

 

-11-



--------------------------------------------------------------------------------

(c) Extension of Restricted Period. If Executive breaches Section 4.1, 4.2 or
4.3, the Restricted Period will be extended by an amount of time equal to the
period that Executive was in breach.

(d) Judicial Modification. If any court determines that Section 4.1, 4.2 or 4.3,
or this Section 4.4 (or any part thereof) is unenforceable because of its
duration or geographic scope, that court will have the power to modify that
section and, in its modified form, that section will then be enforceable.

(e) Restrictions Enforceable in All Jurisdictions. If any court holds that
Section 4.1, 4.2 or 4.3, or this Section 4.4 (or any part thereof) is
unenforceable by reason of its breadth or scope or otherwise, it is the
intention of the parties hereto that such determination not bar or in any way
affect the right of the Bank and the Parent to the relief provided above in the
courts of any other jurisdiction within the geographic scope of this section.

(f) Disclosure of Protective Provisions. Executive agrees to disclose the
existence and terms of Sections 4.1, 4.2 and 4.3 to any employer for whom
Executive seeks to work during the Restricted Period. Executive also agrees that
during the Restricted Period the Executive will provide and the Company may
similarly provide a copy of this Section 4 to any business or enterprise
(i) which Executive may directly or indirectly own, manage, operate, finance,
join, control or of which he may participate in the ownership, management,
operation, financing, or control, or (ii) with which Executive may be connected
as an officer, director, employee, partner, principal, agent, representative,
consultant or otherwise, or in connection with which Executive may use or permit
to be used Executive’s name.

ARTICLE V

MISCELLANEOUS

Section 5.1. No Liability of Officers and Directors for Severance Upon
Insolvency. Notwithstanding any other provision of the Agreement and intending
to be bound by this provision, Executive hereby (a) waives any right to claim
payment of amounts owed to him, now or in the future, pursuant to this Agreement
from directors or officers of the Company if the Company becomes insolvent,
except through their individual or collective acts of malfeasance or
misfeasance, and (b) fully and forever releases and discharges the Company’s
officers and directors from any and all claims, demands, liens, actions, suits,
causes of action or judgments arising out of any present or future claim for
such amounts except if such claims, demands, liens, actions, suits, causes of
action or judgments are based on their individual or collective acts of
malfeasance or misfeasance.

Section 5.2. Ability to Perform. Executive represents and warrants to the
Company that there are no restrictions, agreements or understandings whatsoever
to which he is a party that would prevent or make unlawful his execution of this
Agreement, that would be inconsistent or in conflict with this Agreement or
Executive’s obligations hereunder, or that would otherwise prevent, limit or
impair the performance by Executive of his duties under this Agreement on and
after the Effective Date.

 

-12-



--------------------------------------------------------------------------------

Section 5.3. Payments Subject to Tax Withholding. All payments and transfers of
property described in this Agreement will be made net of any applicable tax
withholding.

Section 5.4. Dispute Resolution. Except for disputes arising under Article IV
hereof, all disputes involving the interpretation, construction, application or
alleged breach of this Agreement and all disputes relating to the termination of
Executive’s employment with the Bank shall be submitted to final and binding
arbitration in Scranton, Pennsylvania. The arbitrator shall be selected and the
arbitration shall be conducted pursuant to the then most recent Employment
Dispute Resolution Rules of the American Arbitration Association in
Philadelphia, Pennsylvania. The arbitrator shall have authority to rule on any
dispositive motions filed by the parties. The decision of the arbitrator shall
be final and binding, and any court of competent jurisdiction may enter judgment
upon the award. The arbitrator shall have jurisdiction and authority to
interpret and apply the provisions of this Agreement and relevant federal, state
and local laws, rules and regulations insofar as necessary to the determination
of the dispute and to remedy any breaches of the Agreement and/or violations of
applicable laws, but shall not have jurisdiction or authority to alter in any
way the provisions of this Agreement. The arbitrator shall have the authority to
award attorneys’ fees and costs to the prevailing party. The parties hereby
agree that this arbitration provision shall be in lieu of any requirement that
either party exhaust such party’s administrative remedies under federal, state
or local law.

Section 5.5. Successors and Assigns. Each of the Bank and the Parent may assign
this Agreement to any affiliate or to any successor to its assets or business by
means of liquidation, dissolution, merger, consolidation, sale of assets or
otherwise. For avoidance of doubt, a termination of the Executive’s employment
by the Bank in connection with a permitted assignment of the Bank’s rights and
obligations under this Agreement is not a termination “without Cause” so long as
the successor or assignee offers employment to the Executive on the terms herein
specified (without regard to whether the Executive accepts employment with the
successor or assignee). The duties of the Executive hereunder are personal to
Executive and may not be assigned by him.

Section 5.6. Non-Disparagement. Executive agrees that he shall not in any way,
orally or in writing, disparage or defame the Company or any of its board
members, officers or employees to any third party or commit any libelous or
slanderous act against the Company or any of its board members, officers or
employees whether in the capacity as his former employer or otherwise.

Section 5.7. Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law. However, if any provision of this Agreement is held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Agreement will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.

 

-13-



--------------------------------------------------------------------------------

Section 5.8. Survival. This Agreement, including, without limitation, the
recoupment provisions set forth in Section 3.6(i) and the restrictive covenants
set forth in Article IV, will survive the cessation of the Executive’s
employment to the extent necessary to fulfill the purposes and intent of this
Agreement.

Section 5.9. Entire Agreement; Amendments. Except as otherwise provided herein,
this Agreement contains the entire agreement and understanding of the parties
hereto relating to the subject matter hereof. Therefore, this Agreement merges
and supersedes all prior and contemporaneous discussions, agreements and
understandings of every nature relating to Executive’s employment, compensation,
severance, termination or any related matter. This Agreement may not be changed
or modified, except by an Agreement in writing signed by the Executive, the Bank
and the Parent.

Section 5.10. Notice. Any notice or communication required or permitted under
this Agreement will be made in writing and (a) sent by overnight courier,
(b) mailed by certified or registered mail, return receipt requested or (c) sent
by telecopier, addressed as follows:

If to Executive:

Thomas P. Tulaney

103 Waverly Circle

Clark Summit, PA 18411

If to the Bank or the Parent:

Penn Security Bank and Trust Company

150 North Washington Avenue

Scranton, PA 18503

Attn: Chief Executive Officer

Section 5.11. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania, without regard
to the principles of conflicts of laws rules of any state. Any legal proceeding
arising out of or relating to this Agreement will be instituted in a state or
federal court in the Commonwealth of Pennsylvania, and each of the Executive,
the Bank and the Parent hereby consent to the personal and exclusive
jurisdiction of such court(s) and hereby waive any objection(s) that they may
have to personal jurisdiction, the laying of venue of any such proceeding and
any claim or defense of inconvenient forum.

Section 5.12. Counterparts and Facsimiles. This Agreement may be executed,
including execution by facsimile signature, in one or more counterparts, each of
which will be deemed an original, and all of which together will be deemed to be
one an

Section 5.13. Remedies. In the event of any breach of this Agreement by either
party, the party injured by such breach shall be entitled to attorneys’ fees,
costs and expenses incurred by reason of such breach, if any, together with
interest at the maximum rate permitted by law. This paragraph shall not be
considered a waiver of or a limitation on the remedies available under this
Agreement or at law or in equity for breach of this Agreement.

 

-14-



--------------------------------------------------------------------------------

[signature page follows]

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

PENN SECURITY BANK AND TRUST COMPANY By:  

/s/ Craig W. Best

 

05/30/12

Name:

  Craig W. Best   Date Title:   President & CEO  
PENSECO FINANCIAL SERVICES CORPORATION By:  

/s/ Patrick Scanlon

 

05/30/12

Name:

 

Patrick Scanlon

  Date Title:  

SVP / Controller

  EXECUTIVE

/s/ Thomas P. Tulaney

 

05/30/12

Thomas P. Tulaney

  Date

 

-16-



--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT A

[To be prepared by BOLI provider and attached.]

 

Supplemental Executive Retirement Plan

   Plan Year Reporting

Schedule A

  

Thomas Tulaney

Birth Date: 5/2/1959

Plan Anniversary Date: 1/1/2013

Normal Retirement: 5/2/2024, Age 65

Normal Retirement Payment: Monthly for 20 years

 

                         Early  Voluntary
Termination
Annual Benefit 2
Amount Payable at
Separation from Service      Early Involuntary
Termination
Annual Benefit 2
Amount Payable at
Separation from Service      Disability
Annual Benefit 2
Amount Payable
Upon Disability      Change in Control
Annual Benefit 2
Amount Payable at
Separation from Service      Pre-retire.
Death
Benefit
Annual 2
Benefit  

Values

   Discount
Rate    Benefit
Level      Accrual
Balance      Vesting     Based On
Accrual      Vesting     Based On
Accrual      Vesting     Based On
Accrual      Vesting     Based On
Benefit      Based On
Benefit  

as of

   (1)    (2)      (3)      (4)     (5)      (6)     (7)      (8)     (9)     
(10)     (11)      (12)  

May 20121

        114,600            0 %      0         100 %      0         100 %      0
        100 %      71,345         114,600   

Dec 2012

        114,600         63,102         0 %      0         100 %      4,977      
  100 %      4,977         100 %      73,235         114,600   

Dec 2013

        114,600         161,779         0 %      0         100 %      12,759   
     100 %      12,759         100 %      76,165         114,600   

Dec 2014

        114,600         265,504         0 %      0         100 %      20,939   
     100 %      20,939         100 %      79,211         114,600   

Dec 2015

        114,600         374,537         0 %      0         100 %      29,538   
     100 %      29,538         100 %      82,380         114,600   

Dec 2016

        114,600         489,147         0 %      0         100 %      38,577   
     100 %      38,577         100 %      85,675         114,600   

Dec 2017

        114,600         609,622         0 %      0         100 %      48,078   
     100 %      48,078         100 %      89,102         114,600   

Dec 2018

        114,600         736,260         0 %      0         100 %      58,066   
     100 %      58,066         100 %      92,666         114,600   

Dec 2019

        114,600         869,377         0 %      0         100 %      68,564   
     100 %      68,564         100 %      96,373         114,600   

Dec 2020

        114,600         1,009,304         0 %      0         100 %      79,600
        100 %      79,600         100 %      100,228         114,600   

Dec 2021

        114,600         1,156,391         100 %      91,200         100 %     
91,200         100 %      91,200         100 %      104,237         114,600   

Dec 2022

        114,600         1,255,293         100 %      99,000         100 %     
99,000         100 %      99,000         100 %      108,406         114,600   

Dec 2023

        114,600         1,354,194         100 %      106,800         100 %     
106,800         100 %      106,800         100 %      112,742         114,600   

May 2024

        114,600         1,453,096         100 %      114,600         100 %     
114,600         100 %      114,600         100 %      114,600         114,600   

 

1 

The first line reflects just the initial values as of May 1, 2012.

2 

The annual benefit amount will be distributed in 12 equal monthly payments for a
total of 240 monthly payments.